DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Koleno (US 2 128 030 A).
Regarding claim 1, Koleno discloses a rope connector comprising: 
a first connecting part (4), a first sleeve (1 and 2), a movable rod (3 and 8), a first elastic member (9), a first clamping member (10, 12, 16, 17, 18), and a ring-shaped cushion block (6, see A in annotated Figure 1 below); 
wherein an end of the first sleeve is disposed at an end of the first connecting part (see Fig. 2), another end of the first sleeve is disposed with a first opening (E, see annotated Figure 2 below) communicating with an interior of the first sleeve (see Fig. 2); 
wherein a first end (8) of the movable rod passes through the first opening and is movably disposed inside the first sleeve (see Fig. 2), and a second end of the movable rod is connected to the first clamping member (see Fig. 2); 
wherein the first elastic member is disposed inside the first sleeve, an end of the first elastic member abuts against an edge of the first opening (see Fig. 2), and another end of the first elastic member is connected to the first end (8) of the movable rod (see Fig. 3); 
wherein an end of the first clamping member away from the movable rod is configured for being detachably connected to a rope (11, see Fig. 2); and 
wherein the ring-shaped cushion block is sleeved on a first connecting portion (B see annotated Figure 1 below) of the first connecting part.

    PNG
    media_image1.png
    526
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    794
    media_image2.png
    Greyscale

Regarding claim 2, Koleno discloses wherein the first sleeve (1 and 2) is detachably connected to the first connecting part (4, see Lines 30-35).
Regarding claim 3, Koleno discloses wherein the first connecting part (4) comprises a locking portion (C, see annotated Figure 1 below), and a second connecting portion (D, see annotated Figure 1 below); the first connecting portion (A) and the second connecting portion (D) are respectively located at two opposite ends of the locking portion (C, see annotated Figure 1 above and below), and the second connecting portion is connected to the end of the first sleeve (1) away from the first opening (E).

    PNG
    media_image3.png
    523
    497
    media_image3.png
    Greyscale

Regarding claim 4, Koleno discloses wherein the end of the first sleeve (1) away from the first opening (E) is disposed with a second opening (F, see annotated Figure 2 above) communicating with the interior of the first sleeve (see Fig. 2), the second connecting portion (D) passes through the second opening and is disposed inside the first sleeve (see Fig. 2), and the second connecting portion is detachably connected to an inner wall of the first sleeve (see Lines 30-35).
Regarding claim 5, Koleno discloses wherein the movable rod (3) comprises a moving rod (3) and an abutting portion (8) provided at an end of the moving rod, the abutting portion is disposed inside the first sleeve (see Fig. 2), the first elastic member (9) is sleeved on the moving rod (see Fig. 2), and the another end of the first elastic member away from the first opening abuts against the abutting portion (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koleno in view of Jakob (DE 9420017 U1).
Regarding claim 8, Koleno discloses that the first clamping member (10, 12, 16, 17, 18) is connected to the moving rod (3).
Koleno fails to disclose as claimed that the first clamping member comprises a second sleeve, a first locking member, and at least two first abutting blocks; 
two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole; 
the first abutting blocks are movably disposed inside the second sleeve, the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is configured for being passed through the first hole and disposed between the first abutting blocks; 
an end of the first locking member is connected to the moving rod, and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks away from the first hole; the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually moves inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced.
Jakob teaches that a first clamping member (see Fig. 1) comprises a second sleeve (4), a first locking member (3 and 6), and at least two first abutting blocks (8a and 8b); two ends of the second sleeve are respectively provided with a first hole (H, see annotated Figure 1 below) and a second hole (G, see annotated Figure 1 below) both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure (see Fig. 1), a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole (see Fig. 1); the first abutting blocks are movably disposed inside the second sleeve (see Fig. 1), the first abutting blocks are arranged in a ring-shaped and spaced from each other (see Fig. 1), first ends of the first abutting blocks are disposed close to the first hole, and a rope (13) is configured for being passed through the first hole and disposed between the first abutting blocks (see Fig. 1); an end of the first locking member (6) is connected to the moving rod (7b), and another end of the first locking member passes (6) through the second hole (G) and abuts against second ends of the first abutting blocks away from the first hole (see Fig. 1); the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually moves inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced (see Fig. 1), in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Koleno, with Jakob, such that it comprises the first clamping element of Jakob, in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.

    PNG
    media_image4.png
    758
    423
    media_image4.png
    Greyscale

Regarding claim 10, Koleno discloses that the first clamping member (10, 12, 16, 17, 18) is connected to the moving rod (3).
Koleno fails to disclose as claimed that the first clamping member comprises a second sleeve, a first locking member, and at least two first abutting blocks; 
two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole: 
the first abutting blocks are movably disposed inside the second sleeve, the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is configured for being passed through the first hole and disposed between the first abutting blocks; 
an end of the first locking member is connected to the moving rod, and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks an av from the first hole; the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually moves inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced.
Jakob teaches that a first clamping member (see Fig. 1) comprises a second sleeve (4), a first locking member (3 and 6), and at least two first abutting blocks (8a and 8b); two ends of the second sleeve are respectively provided with a first hole (H, see annotated Figure 1 above) and a second hole (G, see annotated Figure 1 above) both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure (see Fig. 1), a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole (see Fig .1); the first abutting blocks are movably disposed inside the second sleeve (see Fig. 1), the first abutting blocks are arranged in a ring-shaped and spaced from each other (see Fig. 1), first ends of the first abutting blocks are disposed close to the first hole, and a rope (13) is configured for being passed through the first hole and disposed between the first abutting blocks (see Fig. 1); an end of the first locking member (6) is connected to the moving rod (7b), and another end of the first locking member (6) passes through the second hole (G, see annotated Figure 1 above) and abuts against second ends of the first abutting blocks away from the first hole (see Fig. 1); the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually moves inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced (see Fig. 1), in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Koleno, with Jakob, such that it comprises the first clamping element of Jakob, in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koleno in view of Sunghwa Fence Co. (KR 101672788 B1).
Regarding claim 14, Koleno discloses a rope assembly comprising a rope (see Fig. 1) and a rope connector (see rejection of claim 1, and see Figs. 1-2 and 4).
Koleno fails to disclose that the rope assembly comprises a rope connection component; wherein two ends of the rope are respectively connected to the rope connector and the rope connection component, the rope connection component comprises a second connecting part, an adjusting rod, and a second clamping member; an end of the second connecting part is disposed with a third connecting portion, another end of the second connecting part is disposed with a fourth connecting portion, and an end of the fourth connecting portion is formed with a holding groove; an end of the adjusting rod is disposed inside the holding groove, and the adjusting rod is screw-connected to an inner wall of the holding groove; the second clamping member is disposed on another end of the adjusting rod away from the second connecting part.
Sunghwa Fence Co. teaches a falling stone prevention fence system, comprising a rope (20, see top two horizontal ropes in Fig. 1) having identical connectors (30 and 40, see Figs. 1 and 3) on each end of the rope, in order to provide a symmetrical and aesthetically pleasing fencing system, further increasing the impact resilience during collision of an object and the fence.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Koleno, with Sunghwa Fence Co., such that it comprises identical rope terminal end connections located at each end of each rope of Koleno, as taught by Sunghwa Fence Co., in order to provide a symmetrical and aesthetically pleasing fencing system, further increasing the impact resilience during collision of an object and the fence.
Therefore, the combination of Koleno and Sunghwa Fence Co. teaches an identical terminal rope connection (see Fig. 1 of Koleno) located at each end of the rope (11 of Koleno), and further that the rope assembly comprises a rope connection component (see NOTE 1 below); wherein two ends of the rope (11 of Koleno) are respectively connected to the rope connector and the rope connection component (see NOTE below), the rope connection component comprises a second connecting part (4 and 6 of Koleno, and I seen in annotated Figure 2 below), an adjusting rod (1, 3, 8 of Koleno), and a second clamping member (10, 12, 16, 17, 18 of Koleno); an end of the second connecting part is disposed with a third connecting portion (6 of Koleno), another end of the second connecting part is disposed with a fourth connecting portion (I seen in annotated Figure 2 below), and an end of the fourth connecting portion is formed with a holding groove (threads of I, see annotated Figure 2 below); an end of the adjusting rod (1 of Koleno) is disposed inside the holding groove, and the adjusting rod is screw-connected to an inner wall of the holding groove (see Fig. 2 of Koleno); the second clamping member is disposed on another end of the adjusting rod away from the second connecting part (see Figs. 1 and 4 of Koleno).
NOTE: The rope connector as claimed in claim 1 is the first rope-to-post connection of Koleno (see Fig. 1 of Koleno), and the rope connection component is the duplicated rope-to-post connection taught at the opposing end of rope 11 of Koleno. Therefore, both the rope connector and the rope connection component have the same components.

    PNG
    media_image5.png
    497
    434
    media_image5.png
    Greyscale


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koleno in view of Sunghwa Fence Co., as applied to claim 14, and further in view of Jakob, Drysdale (US 3 085 306 A),  and Toimil (US RE43194 E).
Regarding claim 15, the combination of Koleno and Sunghwa Fence Co. teaches a second clamping member (duplicated members 10, 12, 16, 17, 18 of Koleno). 
The combination of Koleno and Sunghwa Fence Co. fails to teach that the second clamping member comprises a third sleeve, a third elastic member, and at least two second abutting blocks; 
two ends of the third sleeve are respectively provided with a third hole and a fourth hole communicating with an interior of the third sleeve, an inner wall of the third sleeve close to the third hole is of a tapered structure, and a transversal cross-section area of the inner wall of the end of the third sleeve close to the third hole is smaller than that of an inner wall of another end of the third sleeve close to the fourth hole; 
the second abutting blocks are movably disposed inside the third sleeve, the second abutting blocks are arranged in a ring-shaped and spaced from each other first ends of the second abutting blocks are disposed close to the third hole is configured for being passed through the third hole and disposed between the second abutting blocks; 
the another end of the adjusting rod away from the second connecting part is disposed inside the third sleeve after passing through the fourth hole,
the third elastic member is placed inside the third sleeve, an end of the third elastic member abuts against the adjusting rod,
the second abutting blocks move towards the third hole along the inner wall of the tapered structure in the third sleeve synchronously when the adjusting rod gradually moves inwardly inside the third sleeve, and thereby a distance between the second abutting blocks is correspondingly reduced.
	Jakob teaches that a second clamping member (1) comprises a third sleeve (3-4), a third elastic member (6), and at least two second abutting blocks (8a and 8b); 
two ends of the third sleeve are respectively provided with a third hole and a fourth hole communicating with an interior of the third sleeve (see Fig. 1), an inner wall of the third sleeve close to the third hole is of a tapered structure (see Fig. 1), and a transversal cross-section area of the inner wall of the end of the third sleeve close to the third hole (J, see annotated Figure 1 below) is smaller than that of an inner wall of another end of the third sleeve close to the fourth hole (K, see annotated Figure 1 below); 
the second abutting blocks are movably disposed inside the third sleeve (see Fig. 1), the second abutting blocks are arranged in a ring-shaped and spaced from each other (see Fig. 1), first ends of the second abutting blocks are disposed close to the third hole (see Fig. 1), and a rope (11) is configured for being passed through the third hole and disposed between the second abutting blocks (see Fig. 1); 
the another end of the adjusting rod (1, 3, 8) away from the second connecting part is disposed inside the third sleeve after passing through the fourth hole (see NOTE below),
the third elastic member (6) is placed inside the third sleeve (see Fig. 1), an end of the third elastic member abuts against the adjusting rod (7a, see Fig. 1),
the second abutting blocks move towards the third hole along the inner wall of the tapered structure in the third sleeve synchronously when the adjusting rod gradually moves inwardly inside the third sleeve, and thereby a distance between the second abutting blocks is correspondingly reduced (see Fig. 1), in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koleno and Sunghwa Fence Co., with Jakob, such that it comprises the first clamping element of Jakob, in order to provide a quick connect rope connector comprising the rope connection being contained within a housing to provide an aesthetically pleasing, and simple to use rope connector.
The combination of Koleno, Sunghwa Fence Co., and Jakob fails to teach as claimed a second sliding block, wherein the second sliding block is placed inside the third sleeve, another end of the third elastic member abuts against the second sliding block, and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks; and the adjusting rod is connected to an inner wall of the third sleeve through a thread structure.
Drysdale teaches wherein a adjusting rod (3) is connected to an inner wall of a third sleeve (1) through a thread structure (see Fig. 1), in order to provide a connection between a rod and sleeve that can lock the joint in any desired position (see Column 1 lines 50-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koleno, Sunghwa Fence Co., and Jakob, with Drysdale, such that it comprises the adjusting rod being connected to an inner wall of the third sleeve through a thread structure, as taught by Drysdale, in order to provide a connection between a rod and sleeve that can lock the joint in any desired position (see Column 1 lines 50-55 of Drysdale).
The combination of Koleno, Sunghwa Fence Co., Jakob, and Drysdale still fails to teach as claimed that there is a second sliding block, wherein the second sliding block is placed inside the third sleeve, another end of the third elastic member abuts against the second sliding block, and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks.
Toimil teaches that there is a second sliding block (8-9), wherein the second sliding block is placed inside a third sleeve (1), another end of a third elastic member (10) abuts against the second sliding block (see Fig. 1.2) , and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks (4-7), in order to provide added stability within the housing (see Column 4 lines 1-6 of Toimil).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koleno, Sunghwa Fence Co., Jakob, and Drysdale, with Toimil, such that it comprises a second sliding block located between the third elastic member and the second abutting blocks, in order to provide added stability within the housing (see Column 4 lines 1-6 of Toimil).
NOTE: See in Fig. 1 of Jakob that the adjusting rod 7a and 7b of Jakob extends through the fourth hole and is within the third sleeve.

    PNG
    media_image6.png
    673
    418
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 6, 9, 11-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 6, Koleno discloses the claimed rope connector with the exception of an end of the abutting portion away from the moving rod abutting against the second connecting portion.  Koleno discloses the abutting portion (8) and the second connecting portion (D in annotated Figure 1 above), but does not expressly disclose that the second connecting portion and the abutting portion abut one another. 
	There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector disclosed by Koleno such that the second connecting portion and the abutting portion abut one another, as the shape and length of the movable rod would need to be completely changed for no obvious reason, therefore requiring the use of hindsight and being non-obvious. 
	Regarding claim 11, Koleno as modified by Jakob discloses the claimed rope connector with the exception of another end of the locking block passing through the second hole and connecting to the inner wall of the second sleeve by a thread structure.  The combination of Koleno and Jakob discloses a locking block (3 of Jakob), a second hole (G, see annotated Figure 1 above), and a second sleeve (4 of Jakob), but does not expressly disclose wherein the locking block passes through the second hole to connect to the inner wall of the second sleeve by a thread structure. 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector disclosed by Koleno as modified by Jakob such that it comprises the locking block connecting to an inner wall of the second sleeve by threads. Any components located on the inner wall of the second sleeve of Jakob would interfere with the sliding movement of the abutting blocks and therefore prevent the rope connector from adequately functioning. Accordingly, any such modifications to the combination would be non-obvious.
Regarding claim 16, the combination of Koleno, Sunghwa Fence Co., Jakob, Drysdale, and Toimil discloses the claimed rope connector with the exception of the third locking member abutting against the another end of the second connecting part. The combination of Koleno, Sunghwa Fence Co., Jakob, Drysdale, and Toimil discloses a third locking member (14 of Jakob), and a second connecting part (4 and 6 of Koleno), but does not expressly teach as claimed wherein the third locking member abuts against the second connecting part. 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector disclosed by Koleno as modified by Sunghwa Fence Co., Jakob, Drysdale, and Toimil such that it comprises the third locking member abutting against the second connecting part, as such modifications would completely change the structure and capability of the combination, therefore being non-obvious and requiring the use of hindsight. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619